Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:

Claims 2 and 9, “the to-be-notified event”, lines 5 and 7, fails to provide proper antecedent basis for the claimed subject matter.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
Claims 1 and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7 of U.S. Patent No. 10,979,551 B2 Apr. 13, 2021. Although the claims at issue are not identical, they are not patentably distinct from each other because –

Claim 1 of current application is as below:
A method for pushing a notification on a mobile terminal having a display, the method comprising: 

obtaining an event for which a notification is to be pushed to the terminal; 

determining a first notification condition and a second notification condition based on the event, wherein each of the first notification condition and the second notification condition comprises at least one of a time condition, a place condition, a behavior condition, or an environment condition; 

displaying a first notification page on the display when the first notification condition is met, the first notification page displaying first association information of the event, the first association information comprising one or more of event status information, behavior information, or operation association information of the event when the first notification condition is met; and 

displaying a second notification page on the display when the second notification condition is met, the second notification page displaying second association information of the event, the second association information comprising one or more of event status information, behavior information, and operation association information of the event when the second notification condition is met.

Claim 1 of U.S. Patent No. 10,979,551 is as below:

A method for pushing a notification on a mobile terminal having a display, comprising: 
obtaining a to-be-notified event, wherein the to-be-notified event is an express event corresponding to a user's express for which a notification is to be pushed to the mobile terminal; 

determining a first notification condition and a second notification condition based on the to-be-notified event, wherein the first notification condition comprises the user's express being collected, and the second notification condition comprises the user's express being delivered; 

displaying a first notification page in a screen user interface of the display when the first notification condition is met, the first notification page displaying first association information of the to-be-notified event, the first association information comprising a first option for contacting a customer service executive when the first notification condition is met; and 

displaying a second notification page in the screen user interface of the display when the second notification condition is met, the second notification page displaying second association information of the to-be-notified event, the second association information comprising a second option for contacting a courier when the second notification condition is met, 
wherein the step of obtaining a to-be-notified event comprises: 
obtaining a push message or a user operation record; and 
determining whether content of the push message or the user operation record is related to a to-be-notified event, when the content of the push message or user operation record is related to a to-be-notified event, determining the to-be-notified event.

Here, it is obvious to modify, by deleting and rewording the claim language of independent claim 1 from the US Patent and come up with the independent claim 1 language of current application.
Dependent claims 2 – 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,979,551 B2 Apr. 13, 2021.

Claim 8 of current application is as below:
A mobile terminal, comprising: 
a display; 
a memory configured to store a computer program; and a processor coupled to the memory configured to execute the computer program to perform operations, the operations comprising: 
obtaining an event for which a notification is to be pushed to the mobile terminal; 

determining a first notification condition and a second notification condition based on the event, wherein each of the first notification condition and the second notification condition comprises at least one of a time condition, a place condition, a user behavior condition, or an environment condition; 

displaying a first notification page on the display when the first notification condition is met, the first notification page being used to display first association information of the event, the first association information comprising one or more of event status information, behavior information, or operation association information of the event when the first notification condition is met; and 

displaying a second notification page on the display when the second notification condition is met, the second notification page displaying second association information of the event, the second association information comprising one or more of event status information, behavior information, or operation association information of the event when the second notification condition is met.

Claim 7 of U.S. Patent No. 10,979,551 is as below:

A mobile terminal, comprising: 
a display; 
one or more processors; and 
a memory configured to store a plurality of application programs, wherein the processor is configured to run the application programs to perform the following steps: 
obtaining a to-be-notified event, the to-be-notified event being an express event corresponding to a user's express for which a notification is to be pushed to the mobile terminal; 
determining a first notification condition and a second notification condition based on the to-be-notified event, wherein the first notification condition comprises the user's express being collected, and the second notification condition comprises the user's express being delivered; 
displaying a first notification page in a screen user interface of the display when the first notification condition is met, the first notification page displaying first association information of the to-be-notified event the first association information comprising a first option for contacting a customer service executive when the first notification condition is met; and 
displaying a second notification page in the screen interface of the display when the second notification condition is met, the second notification page displaying second association information of the to-be-notified event, the second association information comprising a second option for contacting a courier when the second notification condition is met, 
wherein the step of obtaining a to-be-notified event comprises: 
obtaining a push message or a user operation record; and 
determining whether content of the push message or the user operation record is related to a to-be-notified event, when the content of the push message or user operation record is related to a to-be-notified event, determining the to-be-notified event.
Here, it is obvious to modify, by deleting and rewording the claim language of independent claim 7 from the US Patent and come up with the independent claim 8 language of current application.
Dependent claims 9 - 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 10,979,551 B2 Apr. 13, 2021.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by 
Dohan-Cohen US PGPub: US 2016/0249319 A1 Aug. 25, 2016

	Regarding claim 1, Dohan-Cohen discloses,

a method for pushing a notification on a mobile terminal having a display (personalized reminder are provided regarding communication–related events. Additionally, reminder notification content may be generated based on information about availability and the unaddressed event, and used to provide notification(s). The notification content may include a recommendation to present a notification to the user at a future time determined likely to be convenient for the user to respond to the event or where the user likely will have capacity to respond appropriately - ABSTRACT, Figs. 1 – 3, 5, paragraph 0017. Calendar events, reminders or notifications; meeting requests or invitations. Some communication events may be associated with an entity such as a contact or business such as close friends, work colleagues, boss, family etc., - paragraph 0017. User interface 300 comprises a graphical user interface on a user device, such as a smartphone – Fig. 3, paragraph 0095. Each components shown in Fig. 1 may be implemented via any type of computing device, such as computing device 700 – Figs. 1, 7, paragraph 0024. Notifications can be presented to a user as a to-do list. For example, on Friday after work, presentation component 218 -or a personal assistant service - might tell the user about pending unaddressed events related to the user's friends or family. But on Monday morning, it tells the user about pending unaddressed events related to work – paragraph 0089. A user who is driving should likely be presented with less content than a user who is accessing a laptop computer – paragraph 0066), the method comprising: 

obtaining an event for which a notification is to be pushed to the terminal (receiving an indication of an unaddressed event associated with a user and contextual information corresponding to the unaddressed event. The indication and contextual information may be received from an events monitor 280 - Figs. 2/280, 3, 4/410, 5/510 paragraphs 0106, 0120); 

determining a first notification condition (determine an urgency level corresponding to the unaddressed event. For example, urgency/importance determination 262 may determine an urgency level and/or an importance level based on contextual information received in step 510 – Figs. 4/430, 5/520, paragraphs 0109, 0120) and a second notification condition based on the event (determine an availability for the user to respond to the unaddressed event – Figs. 4/440, 5/530, paragraphs 0112, 0121), 

wherein each of the first notification condition and the second notification condition comprises at least one of a time condition (user data, such as location, time, online activity, calendar(s), or any number of other user data, may be collected and used to determine user-availability patterns for different types of activities related to addressing an event, how that user typically responds to certain events, as well as how other users typically respond – paragraph 0020), 
a place condition (user-data collection component 214, for example: location, time/day – paragraph 0036), 
a behavior condition (user activity information – paragraph 0033. Various patterns – paragraph 0037), or 
an environment condition (connectivity state – paragraph 0068); 

displaying a first notification page on the display (notification 350 includes a notification message 310 informing the user that - it’s time to renew your car insurance policy. Here, displaying the message 310 reads on claimed feature, displaying a first notification page on the display – Fig. 3/310, paragraph 0101) when the first notification condition is met (a notification is presented to a user – Figs. 4/450, 5/550, paragraphs 0117, 0122. Where the user is driving and the unaddressed event includes the user's upcoming anniversary, supplemental content could include the phone number to one or more restaurants for making a dinner reservation and a request asking if the user wants to make a reservation now – paragraph 0075), 
the first notification page displaying first association information of the event, the first association information comprising one or more of event status information (it’s time to renew your car insurance – Fig. 3, paragraph 0101), 
behavior information (user activity information – paragraph 0033. Various patterns – paragraph 0037), or 
operation association information of the event when the first notification condition is met (generating a notification based on information provided in the notification content, including information about the unaddressed event, urgency level or importance level of the unaddressed event, and user availability associated with the unaddressed event – paragraphs 0117, 0122. Where the user is driving and the unaddressed event includes the user's upcoming anniversary, supplemental content could include the phone number to one or more restaurants for making a dinner reservation and a request asking if the user wants to make a reservation now. But for the same unaddressed event, where the user in the office, the supplemental content could include links to one or more restaurant websites for making a reservation – paragraph 0075); and 

displaying a second notification page on the display (notification 350 also includes user response options 325a-325e and a corresponding description 320a-320e for each response option. Response 325a provides the user with the option of renewing their current policy and includes a link to reference the user’s current policy with Redstate insurance. Here, displaying the user response options and corresponding description reads on the claimed feature, displaying a second notification page on the display – Fig. 3/325, paragraph 0101) when the second notification condition is met (a notification is presented to a user – Figs. 4/450, 5/550, paragraphs 0117, 0122. Response 325a provides the user with the option of renewing their current policy and includes a link to reference the user’s current policy with Redstate insurance. Here, depending on various user response options 325a-325e, the appropriate actions are taken – e.g., Response 325a provides the user with the option of renewing their current policy and includes a link to reference the user’s current policy with Redstate insurance, reads on the claimed feature, when the second condition is met– Fig. 3/325, paragraph 0101. Where the user is driving and the unaddressed event includes the user's upcoming anniversary, supplemental content could include the phone number to one or more restaurants for making a dinner reservation and a request asking if the user wants to make a reservation now. But for the same unaddressed event, where the user in the office, the supplemental content could include links to one or more restaurant websites for making a reservation – paragraph 0075),
the second notification page displaying second association information of the event, the second association information comprising one or more of event status information (it’s time to renew your car insurance – Fig. 3, paragraph 0101),
behavior information (user activity information – paragraph 0033. Various patterns – paragraph 0037), and 
operation association information of the event when the second notification condition is met (generating a notification based on information provided in the notification content, including information about the unaddressed event, urgency level or importance level of the unaddressed event, and user availability associated with the unaddressed event – paragraphs 0117, 0122. Notification logic may be updated to reflect that the unaddressed events are re-ranked or re-prioritized based on the user's availability such that, while the user is driving, unaddressed event 1 has a higher priority than unaddressed event 2 – paragraph 0081. A user who is driving should likely be presented with less content than a user who is accessing a laptop computer – paragraph 0066. While driving, a user's availably information may be low for email or indicate that a user is not available for email, and low for reading documents or browsing the Internet, but high for initiating phone calls, since the user can call while driving – paragraph 0067. Where the user is driving and the unaddressed event includes the user's upcoming anniversary, supplemental content could include the phone number to one or more restaurants for making a dinner reservation and a request asking if the user wants to make a reservation now. But for the same unaddressed event, where the user in the office, the supplemental content could include links to one or more restaurant websites for making a reservation – paragraph 0075).

Regarding claim 2, Dohan-Cohen discloses,

the method according to claim 1, wherein obtaining an event comprises: 

obtaining at least one of a push message (notification 350 includes a notification message 310 informing the user that - it’s time to renew your car insurance policy – Fig. 3/310, paragraph 0101) or a user operation record (where the user is driving – paragraph 0075. Notification 350 also includes user response options 325a-325e and a corresponding description 320a-320e for each response option. Response 325a provides the user with the option of renewing their current policy and includes a link to reference the user’s current policy with Redstate insurance – Fig. 3/325, paragraph 0101); 

analyzing whether content of the at least one of the push message or the user operation record is related to an event to be notified; and determining the to-be-notified event as the event for which a notification is to be pushed to the terminal, in response to determining that content of the at least one of the push message and the user operation record is related to the to-be-notified event (Notification logic may be updated to reflect that the unaddressed events are re-ranked or re-prioritized based on the user's availability such that, while the user is driving, unaddressed event 1 has a higher priority than unaddressed event 2 – paragraph 0081. A user who is driving should likely be presented with less content than a user who is accessing a laptop computer – paragraph 0066. Where the user is driving and the unaddressed event includes the user's upcoming anniversary, supplemental content could include the phone number to one or more restaurants for making a dinner reservation and a request asking if the user wants to make a reservation now. But for the same unaddressed event, where the user in the office, the supplemental content could include links to one or more restaurant websites for making a reservation – paragraph 0075).

Regarding claim 3, Dohan-Cohen discloses,

the method according to claim 1, wherein determining a first notification condition and a second notification condition based on the event comprises: 

determining an event type of the event (notification 350 includes a notification message 310 informing the user that - it’s time to renew your car insurance policy – Fig. 3/310, paragraph 0101. The notification content may include a recommendation to present a notification to the user at a future time determined likely to be convenient for the user to respond to the event or where the user likely will have capacity to respond appropriately - ABSTRACT, Figs. 1 – 3, 5, paragraph 0017. Calendar events, reminders or notifications; meeting requests or invitations. Some communication events may be associated with an entity such as a contact or business such as close friends, work colleagues, boss, family etc., - paragraph 0017); 

determining a first notification node (notification 350 includes a notification message 310 informing the user that - it’s time to renew your car insurance policy – Fig. 3/310, paragraph 0101) and 
a second notification node of the event based on the event type (notification 350 also includes user response options 325a-325e and a corresponding description 320a-320e for each response option. Response 325a provides the user with the option of renewing their current policy and includes a link to reference the user’s current policy with Redstate insurance – Fig. 3/325, paragraph 0101); 

collecting event information of the event based on the event type (receiving an indication of an unaddressed event associated with a user and contextual information corresponding to the unaddressed event. The indication and contextual information may be received from an events monitor 280 - Figs. 2/280, 3, 4/410, 5/510 paragraphs 0106, 0120. User data, such as location, time, online activity, calendar(s), or any number of other user data, may be collected and used to determine user-availability patterns for different types of activities related to addressing an event, how that user typically responds to certain events, as well as how other users typically respond – paragraph 0020); 

determining a node parameter  (where the user is driving. Here, if it is determined that the user is driving – paragraph 0075) of the first notification node in the event information, to determine the first notification condition corresponding to the first notification node (where the user is driving and the unaddressed event includes the user's upcoming anniversary, supplemental content could include the phone number to one or more restaurants for making a dinner reservation and a request asking if the user wants to make a reservation now – paragraph 0075); and 

determining a node parameter (where the user is driving or not, and if the user is in the office. Here, it is determined that the user is in the office – paragraph 0075) of the second notification node in the event information, to determine the second notification condition corresponding to the second notification node (where the user is driving and the unaddressed event includes the user's upcoming anniversary, supplemental content could include the phone number to one or more restaurants for making a dinner reservation and a request asking if the user wants to make a reservation now. But for the same unaddressed event, where the user in the office, the supplemental content could include links to one or more restaurant websites for making a reservation – paragraph 0075).

Regarding claim 4, Dohan-Cohen discloses,

the method according to claim 1, wherein displaying a first notification page when the first notification condition is met comprises: 

monitoring a first condition parameter based on the first notification condition, the first condition parameter comprising at least one of a current time (user data, such as location, time, online activity, calendar(s), or any number of other user data, may be collected and used to determine user-availability patterns for different types of activities related to addressing an event, how that user typically responds to certain events, as well as how other users typically respond – paragraph 0020), 

a current place (where the user is driving or not, and if the user is in the office. Here, it is determined that the user is in the office – paragraph 0075), 

current user behavior information (user activity information – paragraph 0033. Various patterns – paragraph 0037), or 

current environment information (connectivity state – paragraph 0068); and 

displaying the first notification page (notification 350 includes a notification message 310 informing the user that - it’s time to renew your car insurance policy – Fig. 3/310, paragraph 0101) when the first condition parameter meets the first notification condition (a notification is presented to a user – Figs. 4/450, 5/550, paragraphs 0117, 0122. Where the user is driving and the unaddressed event includes the user's upcoming anniversary, supplemental content could include the phone number to one or more restaurants for making a dinner reservation and a request asking if the user wants to make a reservation now – paragraph 0075).

Regarding claim 5, Dohan-Cohen discloses,

the method according to claim 1, wherein displaying a first notification page when the first notification condition is met comprises: 

displaying a notification short message service SMS message about the first notification page (by way of example and not limitation, events can include voice/video calls; email; SMS text messages; instant messages; notifications; social media or social networking news items or communications – paragraphs 0017, 0098); and 

displaying the first notification page through jumping in response to a case in which an operation input for the notification SMS message is detected (user’s capability for specific activity for addressing the unaddressed event – is as follows: reading email 8, writing email 5, phone calls 10, responding to SMS messages 9, accessing a website 7, reading a document 7 and printing and signing a document 1 – paragraph 0098).

Regarding claim 6, Dohan-Cohen discloses,

the method according to claim 1, wherein displaying a second notification page when the second notification condition is met comprises: 
updating and displaying the second notification page based on the first notification page when the second notification condition is met (here the user is driving and the unaddressed event includes the user's upcoming anniversary, supplemental content could include the phone number to one or more restaurants for making a dinner reservation and a request asking if the user wants to make a reservation now. Here, while the user is driving, limited information is presented, but once the user in the office, the full information or detailed information is provided. But for the same unaddressed event, where the user in the office, the supplemental content could include links to one or more restaurant websites for making a reservation – paragraph 0075).  
Regarding claim 7, Dohan-Cohen discloses,

the method according to claim 6, wherein displaying a second notification page when the second notification condition is met further comprises: 

deleting the first notification page after the second notification page is updated and displayed (notification 350 also includes user response options 325a-325e and a corresponding description 320a-320e for each response option. Response 325a provides the user with the option of renewing their current policy and includes a link to reference the user’s current policy with Redstate insurance. Here, based on the user’s response 325a, the corresponding description 320a will change from “renew your current policy” to - - the link to reference the user’s current policy with Redstate insurance, reads on the claimed feature, deleting the first notification page after the second notification page is updated and displayed – Fig. 3/325, paragraph 0101. Along with removable and non-removable media – Fig. 7, paragraph 0148).

Regarding claim 8, Dohan-Cohen discloses,

a mobile terminal (User interface 300 comprises a graphical user interface on a user device, such as a smartphone – Fig. 3, paragraph 0095, Each components shown in Fig. 1 may be implemented via any type of computing device, such as computing device 700 – Figs. 1, 7, paragraph 0024), comprising: 

a display (User interface 300 comprises a graphical user interface on a user device, such as a smartphone – Fig. 3, paragraph 0095); 

a memory (Fig. 7) configured to store a computer program; and 
a processor (Fig. 7) coupled to the memory configured to execute the computer program to perform operations (personalized reminder are provided regarding communication–related events. Additionally, reminder notification content may be generated based on information about availability and the unaddressed event, and used to provide notification(s). The notification content may include a recommendation to present a notification to the user at a future time determined likely to be convenient for the user to respond to the event or where the user likely will have capacity to respond appropriately - ABSTRACT, Figs. 1 – 3, 5, paragraph 0017. Calendar events, reminders or notifications; meeting requests or invitations. Some communication events may be associated with an entity such as a contact or business such as close friends, work colleagues, boss, family etc., - paragraph 0017. User interface 300 comprises a graphical user interface on a user device, such as a smartphone – Fig. 3, paragraph 0095. Each components shown in Fig. 1 may be implemented via any type of computing device, such as computing device 700 – Figs. 1, 7, paragraph 0024. Notifications can be presented to a user as a to-do list. For example, on Friday after work, presentation component 218 -or a personal assistant service - might tell the user about pending unaddressed events related to the user's friends or family. But on Monday morning, it tells the user about pending unaddressed events related to work – paragraph 0089. A user who is driving should likely be presented with less content than a user who is accessing a laptop computer – paragraph 0066), the operations comprising: 

obtaining an event for which a notification is to be pushed to the mobile terminal (receiving an indication of an unaddressed event associated with a user and contextual information corresponding to the unaddressed event. The indication and contextual information may be received from an events monitor 280 - Figs. 2/280, 3, 4/410, 5/510 paragraphs 0106, 0120); 

determining a first notification condition (determine an urgency level corresponding to the unaddressed event. For example, urgency/importance determination 262 may determine an urgency level and/or an importance level based on contextual information received in step 510 – Figs. 4/430, 5/520, paragraphs 0109, 0120) and a second notification condition based on the event (determine an availability for the user to respond to the unaddressed event – Figs. 4/440, 5/530, paragraphs 0112, 0121), 
wherein each of the first notification condition and the second notification condition comprises at least one of a time condition (user data, such as location, time, online activity, calendar(s), or any number of other user data, may be collected and used to determine user-availability patterns for different types of activities related to addressing an event, how that user typically responds to certain events, as well as how other users typically respond – paragraph 0020), 

a place condition (user-data collection component 214, for example: location, time/day – paragraph 0036),
 
a user behavior condition (user activity information – paragraph 0033. Various patterns – paragraph 0037), or 

an environment condition (connectivity state – paragraph 0068); 

displaying a first notification page on the display (notification 350 includes a notification message 310 informing the user that - it’s time to renew your car insurance policy. Here, displaying the message 310 reads on claimed feature, displaying a first notification page – Fig. 3/310, paragraph 0101) when the first notification condition is met (a notification is presented to a user – Figs. 4/450, 5/550, paragraphs 0117, 0122. Where the user is driving and the unaddressed event includes the user's upcoming anniversary, supplemental content could include the phone number to one or more restaurants for making a dinner reservation and a request asking if the user wants to make a reservation now – paragraph 0075), the first notification page being used to display first association information of the event, the first association information comprising one or more of event status information (it’s time to renew your car insurance – Fig. 3, paragraph 0101), 

behavior information (user activity information – paragraph 0033. Various patterns – paragraph 0037), or 

operation association information of the event when the first notification condition is met (generating a notification based on information provided in the notification content, including information about the unaddressed event, urgency level or importance level of the unaddressed event, and user availability associated with the unaddressed event – paragraphs 0117, 0122. Where the user is driving and the unaddressed event includes the user's upcoming anniversary, supplemental content could include the phone number to one or more restaurants for making a dinner reservation and a request asking if the user wants to make a reservation now. But for the same unaddressed event, where the user in the office, the supplemental content could include links to one or more restaurant websites for making a reservation – paragraph 0075); and 

displaying a second notification page on the display (notification 350 also includes user response options 325a-325e and a corresponding description 320a-320e for each response option. Response 325a provides the user with the option of renewing their current policy and includes a link to reference the user’s current policy with Redstate insurance. Here, displaying the user response options and corresponding description reads on the claimed feature, displaying a second notification page on the display – Fig. 3/325, paragraph 0101) when the second notification condition is met (a notification is presented to a user – Figs. 4/450, 5/550, paragraphs 0117, 0122. Response 325a provides the user with the option of renewing their current policy and includes a link to reference the user’s current policy with Redstate insurance. Here, depending on various user response options 325a-325e, the appropriate actions are taken – e.g., Response 325a provides the user with the option of renewing their current policy and includes a link to reference the user’s current policy with Redstate insurance, reads on the claimed feature, when the second condition is met– Fig. 3/325, paragraph 0101. Where the user is driving and the unaddressed event includes the user's upcoming anniversary, supplemental content could include the phone number to one or more restaurants for making a dinner reservation and a request asking if the user wants to make a reservation now. But for the same unaddressed event, where the user in the office, the supplemental content could include links to one or more restaurant websites for making a reservation – paragraph 0075), the second notification page displaying second association information of the event, the second association information comprising one or more of event status information (it’s time to renew your car insurance – Fig. 3, paragraph 0101), 
behavior information (user activity information – paragraph 0033. Various patterns – paragraph 0037), or 
operation association information of the event when the second notification condition is met ((generating a notification based on information provided in the notification content, including information about the unaddressed event, urgency level or importance level of the unaddressed event, and user availability associated with the unaddressed event – paragraphs 0117, 0122. Notification logic may be updated to reflect that the unaddressed events are re-ranked or re-prioritized based on the user's availability such that, while the user is driving, unaddressed event 1 has a higher priority than unaddressed event 2 – paragraph 0081. A user who is driving should likely be presented with less content than a user who is accessing a laptop computer – paragraph 0066. While driving, a user's availably information may be low for email or indicate that a user is not available for email, and low for reading documents or browsing the Internet, but high for initiating phone calls, since the user can call while driving – paragraph 0067. Where the user is driving and the unaddressed event includes the user's upcoming anniversary, supplemental content could include the phone number to one or more restaurants for making a dinner reservation and a request asking if the user wants to make a reservation now. But for the same unaddressed event, where the user in the office, the supplemental content could include links to one or more restaurant websites for making a reservation – paragraph 0075).

Regarding claim 9, it is similar to claim 2 above and is rejected on same grounds.

Regarding claim 10, it is similar to claim 3 above and is rejected on same grounds.

Regarding claim 11, it is similar to claim 4 above and is rejected on same grounds.

Regarding claim 12, it is similar to claim 5 above and is rejected on same grounds.

Regarding claim 13, it is similar to claim 6 above and is rejected on same grounds.

Regarding claim 14, it is similar to claim 7 above and is rejected on same grounds.

Regarding claim 15, it is similar to combined claims 2 and 6 above and is rejected on same grounds.

Regarding claim 16, Dohan-Cohen discloses,



the mobile terminal according to claim 8, wherein displaying a first notification page on the display comprises: 

displaying a notification interface on the display (notification 350 also includes user response options 325a-325e and a corresponding description 320a-320e for each response option. Response 325a provides the user with the option of renewing their current policy and includes a link to reference the user’s current policy with Redstate insurance. Here, displaying the user response options reads on the claimed feature, displaying a notification interface on the display – Fig. 3/325, paragraph 0101) in a form of a subpage (notification 350 also includes user response options 325a-325e and a corresponding description 320a-320e for each response option. Response 325a provides the user with the option of renewing their current policy and includes a link to reference the user’s current policy with Redstate insurance. Here, notification 350, has notification message area 310, and user response options 325 in bottom part of the display reads on the claimed feature, displaying the notification interface in the form of a subpage – Fig. 3/325, paragraph 0101); 

displaying, in the notification interface (notification 350 also includes user response options 325a-325e and a corresponding description 320a-320e for each response option. Response 325a provides the user with the option of renewing their current policy and includes a link to reference the user’s current policy with Redstate insurance. Here, displaying the user response options reads on the claimed feature, displaying, in the notification interface – Fig. 3/325, paragraph 0101), 

a notification classification identifier corresponding to the first notification page (various user response options 325 – Fig. 3); and 

in response to detection of an operation input for the notification classification identifier (based on the user’s response 325a, the corresponding description 320a will change from “renew your current policy” to - - the link to reference the user’s current policy with Redstate insurance – Fig. 3/325, paragraph 0101), displaying, in the notification interface, the first notification page corresponding to the notification classification identifier, and suppressing display of another notification interface subpage (notification 350 also includes user response options 325a-325e and a corresponding description 320a-320e for each response option. Response 325a provides the user with the option of renewing their current policy and includes a link to reference the user’s current policy with Redstate insurance. Here, based on the user’s response 325a, the corresponding description 320a will change from “renew your current policy” to - - the link to reference the user’s current policy with Redstate insurance – Fig. 3/325, paragraph 0101. Along with removable and non-removable media – Fig. 7, paragraph 0148).

Regarding claim 17, Dohan-Cohen discloses,


the mobile terminal according to claim 16, wherein the notification classification identifier is a notification list (various user response options 325 – Fig. 3. Notifications can be presented to the user as a to-do list. For example, on Friday after work, presentation component 218 or a personal assistant service, might tell the user about pending unaddressed events related to the user's friends or family. But on Monday morning, it tells the user about pending unaddressed events related to work – paragraph 0089) or a classification icon (user interface associated with the notification includes graphic buttons, sliders, menus, audio prompts, alerts, alarms, vibrations, pop-up windows, notification-bar or status-bar items or prompts – paragraph 0119).
Regarding claim 20, Dohan-Cohen discloses,
a graphical user interface on a mobile terminal with a display apparatus (User interface 300 comprises a graphical user interface on a user device, such as a smartphone – Fig. 3, paragraph 0095, Each components shown in Fig. 1 may be implemented via any type of computing device, such as computing device 700 – Figs. 1, 7, paragraph 0024), comprising: 
a notification interface (personalized reminder are provided regarding communication–related events. Additionally, reminder notification content may be generated based on information about availability and the unaddressed event, and used to provide notification(s). The notification content may include a recommendation to present a notification to the user at a future time determined likely to be convenient for the user to respond to the event or where the user likely will have capacity to respond appropriately - ABSTRACT, Figs. 1 – 3, 5, paragraph 0017. Calendar events, reminders or notifications; meeting requests or invitations. Some communication events may be associated with an entity such as a contact or business such as close friends, work colleagues, boss, family etc., - paragraph 0017. User interface 300 comprises a graphical user interface on a user device, such as a smartphone – Fig. 3, paragraph 0095. Each components shown in Fig. 1 may be implemented via any type of computing device, such as computing device 700 – Figs. 1, 7, paragraph 0024. Notifications can be presented to a user as a to-do list. For example, on Friday after work, presentation component 218 -or a personal assistant service - might tell the user about pending unaddressed events related to the user's friends or family. But on Monday morning, it tells the user about pending unaddressed events related to work – paragraph 0089. A user who is driving should likely be presented with less content than a user who is accessing a laptop computer – paragraph 0066. Receiving an indication of an unaddressed event associated with a user and contextual information corresponding to the unaddressed event. The indication and contextual information may be received from an events monitor 280 - Figs. 2/280, 3, 4/410, 5/510 paragraphs 0106, 0120) displayed on the display apparatus (notification 350 also includes user response options 325a-325e and a corresponding description 320a-320e for each response option. Response 325a provides the user with the option of renewing their current policy and includes a link to reference the user’s current policy with Redstate insurance. Here, displaying the user response options reads on the claimed feature, a notification interface configurable to be displayed on the display – Fig. 3/325, paragraph 0101), 
a first notification page displayed in the notification interface (notification 350 includes a notification message 310 informing the user that - it’s time to renew your car insurance policy. Here, displaying the message 310 reads on claimed feature, a first notification page being displayable in the notification interface – Fig. 3/310, paragraph 0101) in response to satisfaction of a first notification condition of an event (determine an urgency level corresponding to the unaddressed event. For example, urgency/importance determination 262 may determine an urgency level and/or an importance level based on contextual information received in step 510 – Figs. 4/430, 5/520, paragraphs 0109, 0120. Determine an availability for the user to respond to the unaddressed event – Figs. 4/440, 5/530, paragraphs 0112, 0121. A notification is presented to a user – Figs. 4/450, 5/550, paragraphs 0117, 0122. Where the user is driving and the unaddressed event includes the user's upcoming anniversary, supplemental content could include the phone number to one or more restaurants for making a dinner reservation and a request asking if the user wants to make a reservation now – paragraph 0075), 
the first notification page displaying first association information of the event, 
the first association information comprising one or more of event status information (it’s time to renew your car insurance – Fig. 3, paragraph 0101), to-be-executed behavior information (user activity information – paragraph 0033. Various patterns – paragraph 0037), 
behavior information (user activity information – paragraph 0033. Various patterns – paragraph 0037), or 
operation association information of the event (generating a notification based on information provided in the notification content, including information about the unaddressed event, urgency level or importance level of the unaddressed event, and user availability associated with the unaddressed event – paragraphs 0117, 0122. Where the user is driving and the unaddressed event includes the user's upcoming anniversary, supplemental content could include the phone number to one or more restaurants for making a dinner reservation and a request asking if the user wants to make a reservation now. But for the same unaddressed event, where the user in the office, the supplemental content could include links to one or more restaurant websites for making a reservation – paragraph 0075); and 
a second notification page displayed in the notification interface (notification 350 also includes user response options 325a-325e and a corresponding description 320a-320e for each response option. Response 325a provides the user with the option of renewing their current policy and includes a link to reference the user’s current policy with Redstate insurance. Here, displaying the user response options and corresponding description reads on the claimed feature, a second notification page being displayable in the notification interface – Fig. 3/325, paragraph 0101) in response satisfaction of a second notification condition of the event, the second notification page displaying second association information of the event (a notification is presented to a user – Figs. 4/450, 5/550, paragraphs 0117, 0122. Response 325a provides the user with the option of renewing their current policy and includes a link to reference the user’s current policy with Redstate insurance. Here, depending on various user response options 325a-325e, the appropriate actions are taken – e.g., Response 325a provides the user with the option of renewing their current policy and includes a link to reference the user’s current policy with Redstate insurance, reads on the claimed feature, in response to satisfaction of a second notification condition of the to-be-notified event – Fig. 3/325, paragraph 0101. Where the user is driving and the unaddressed event includes the user's upcoming anniversary, supplemental content could include the phone number to one or more restaurants for making a dinner reservation and a request asking if the user wants to make a reservation now. But for the same unaddressed event, where the user in the office, the supplemental content could include links to one or more restaurant websites for making a reservation – paragraph 0075), 
the second association information comprising one or more of event status information (it’s time to renew your car insurance – Fig. 3, paragraph 0101), 
behavior information (user activity information – paragraph 0033. Various patterns – paragraph 0037), or 
operation association information of the event (generating a notification based on information provided in the notification content, including information about the unaddressed event, urgency level or importance level of the unaddressed event, and user availability associated with the unaddressed event – paragraphs 0117, 0122. Where the user is driving and the unaddressed event includes the user's upcoming anniversary, supplemental content could include the phone number to one or more restaurants for making a dinner reservation and a request asking if the user wants to make a reservation now. But for the same unaddressed event, where the user in the office, the supplemental content could include links to one or more restaurant websites for making a reservation – paragraph 0075), 
wherein each of the first notification condition and the second notification condition comprises at least one of a time condition (user data, such as location, time, online activity, calendar(s), or any number of other user data, may be collected and used to determine user-availability patterns for different types of activities related to addressing an event, how that user typically responds to certain events, as well as how other users typically respond – paragraph 0020), 
a place condition (user-data collection component 214, for example: location, time/day – paragraph 0036), 
a user behavior condition (user activity information – paragraph 0033. Various patterns – paragraph 0037), or 
an environment condition (connectivity state – paragraph 0068).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over
Dohan-Cohen US PGPub: US 2016/0249319 A1 Aug. 25, 2016.
Regarding claim 19, Dohan-Cohen discloses,

the mobile terminal according to claim 8, wherein the operations further comprise: 

determining a notification cleaning condition based on the event (the importance level and/or urgency level may be updated based on changes detected in contextual information, current user data, newly detected user patterns, or new unaddressed events that are determined to be related to an already outstanding event – paragraphs 0059, 0081, 0112. The one or more times determined in step 640 may be updated based on sensed or determined changes in the user’s availability and/or determined changes in urgency or importance of the underlying unaddressed event – paragraph 0131), 

the notification cleaning condition comprising at least one of a cleaning time condition (the importance level and/or urgency level may be updated based on changes detected in contextual information, current user data, newly detected user patterns, or new unaddressed events that are determined to be related to an already outstanding event. Here, newly detected user patterns – i.e., updates the user patterns with the new user patterns, that is it is time to update the user pattern, reads on the claimed feature, a cleaning time condition – paragraphs 0059, 0081, 0112. User-data collection component 214, for example: location, time/day – paragraph 0036. Connectivity state – paragraph 0068), 

a cleaning place condition (the importance level and/or urgency level may be updated based on changes detected in contextual information, current user data, newly detected user patterns, or new unaddressed events that are determined to be related to an already outstanding event. Here, newly detected user patterns – i.e., updates the user patterns with the new user patterns, reads on the claimed feature, a cleaning place condition – paragraphs 0059, 0081, 0112. User-data collection component 214, for example: location, time/day – paragraph 0036. Connectivity state – paragraph 0068), or 

a cleaning user behavior condition (the importance level and/or urgency level may be updated based on changes detected in contextual information, current user data, newly detected user patterns, or new unaddressed events that are determined to be related to an already outstanding event. Here, newly detected user patterns – i.e., updates the user patterns with the new user patterns, that is updating the user behavior condition, reads on the claimed feature, a cleaning user behaviour condition – paragraphs 0059, 0081, 0112. User activity information – paragraph 0033. Various patterns – paragraph 0037. Connectivity state – paragraph 0068); and 

deleting the first notification page or the second notification page of the event when the notification cleaning condition is met ((where the user is driving and the unaddressed event includes the user's upcoming anniversary, supplemental content could include the phone number to one or more restaurants for making a dinner reservation and a request asking if the user wants to make a reservation now. But for the same unaddressed event, where the user in the office, the supplemental content could include links to one or more restaurant websites for making a reservation. Here, while the user is driving, it is presented limited information, and once the user reaches the office, the detailed information is provided to the user, reads on the claimed feature, deleting the currently displayed first notification page or the currently displayed second notification page of the to-be-notified event when the notification cleaning condition is met – paragraph 0075),

but, does not disclose, the words, “cleaning”, deleting”.

Official note is hereby taken that Dohan-Cohen teaches, the importance level and/or urgency level may be updated based on changes detected in contextual information, current user data, newly detected user patterns, or new unaddressed events that are determined to be related to an already outstanding event. Here, newly detected user patterns – i.e., updates the user patterns with the new user patterns, updates place – i.e., if the user is driving or at the office. The importance level and/or urgency level may be updated based on changes detected, reads on the words “cleaning” and “deleting” as to update the information it has to rewrite the information, and/or delete old information and replace with the new information. It is an engineering and/or design and/or network requirement on how to update the information – i.e., rewrite or edit, or delete the old information and replace with the new information – paragraphs 0059, 0081, 0112. User activity information – paragraph 0033. Various patterns – paragraph 0037. Connectivity state – paragraph 0068.

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the personalized reminder are provided regarding communication–related events of Dohan-Cohen  (Dohan-Cohen, ABSTRACT, Figs. 1 – 3, 5, 7, paragraph 0017, 0024), wherein the system of Dohan-Cohen, would have incorporated, various words like cleaning, deleting etc., based on an engineering and/or design and/or network requirement on how to update the information – i.e., rewrite or edit, or delete the old information and replace with the new information (Dohan-Cohen, paragraphs 0059, 0081, 0112).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over
Dohan-Cohen US PGPub: US 2016/0249319 A1 Aug. 25, 2016 and in view of
Wang US PGPub: US 2009/0156173 A1 Jun. 18, 2009.

	Regarding claim 18, Dohan-Cohen discloses all the claimed features,

but, does not disclose, the mobile terminal according to claim 17, wherein the notification interface is a lock screen.

Wang teaches, an information display method, wherein a visual variation is produced by changing a standby layout so that a user can get to know about an event without performing any unlocking operation (ABSTRACT, paragraphs 0007, 0025, 0038). The event may be a missed call, a short message, or an event reminder, wherein the event reminder includes a task reminder, a conference reminder, or an interview reminder issued by an operating system of the portable device 200 according to a schedule pre-established by a user (paragraph 0032).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the personalized reminder are provided regarding communication–related events of Dohan-Cohen  (Dohan-Cohen, ABSTRACT, Figs. 1 – 3, 5, 7, paragraph 0017, 0024), wherein the system of Dohan-Cohen, would have incorporated, an information display method, wherein a visual variation is produced by changing a standby layout so that a user can get to know about an event without performing any unlocking operation of Wang (Wang, ABSTRACT, paragraphs 0007, 0025, 0032, 0038) for an information display method, wherein a user is explicitly and conveniently reminded of an event when a portable device is in a standby and/or lock operation, so that a user can get to know about an event without performing any unlocking operation (Wang, paragraphs 0007, 0008).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIMESH PATEL whose telephone number is (571)270-1228.  The examiner can normally be reached on Monday thru Friday: 6:30 AM - 3:30 PM EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NIMESH PATEL/Primary Examiner, Art Unit 2642